Citation Nr: 0839414	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  07-00 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than June 1, 2005, 
for payment of additional disability compensation benefits 
for the veteran's spouse and three dependent children.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from March 1997 to 
November 2002. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida. 

In July 2007, the veteran testified during a hearing at the 
RO before the undersigned.  A transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeks an effective date earlier than June 2005 
for increased compensation based on additional benefits 
payable to a spouse and dependent children.  He argues that 
an effective date of April 2004 is appropriate, as this is 
the date he was granted service connection for squamous cell 
cancer and a 100 percent disability rating was assigned.

Significantly, it is noted that the statement of the case 
(SOC) issued to the veteran in December 2006 does not include 
a recitation of 38 U.S.C.A. § 5110 (West 2002) or 38 C.F.R. § 
3.401(b) (2008) that pertain to effective dates for award of 
additional compensation for dependents.  In the interest of 
due process, the RO/AMC should issue a supplemental statement 
of the case (SSOC) that includes consideration of the 
provisions of 38 C.F.R. § 3.401(b).

As well, appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA) should be provided to the 
veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002 & Supp. 2008), and 
any other applicable legal precedent.

2.  The RO/AMC should again review the 
record.  The appellant should be provided 
with a SSOC.  The SSOC should include a 
recitation of 38 C.F.R. 3.401(b) 
pertaining to the effective dates for 
award of additional compensation for 
dependents.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


